UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: VT George Putnam Balanced Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (60.6%) (a) Shares Value Basic materials (2.5%) Air Products & Chemicals, Inc. 1,154 $147,227 Alcoa, Inc. 4,062 39,239 Axalta Coating Systems, Ltd. (NON) 6,776 171,704 Axiall Corp. 1,351 21,197 CF Industries Holdings, Inc. 2,582 115,932 Dow Chemical Co. (The) 8,853 375,367 E.I. du Pont de Nemours & Co. 6,716 323,711 Fortune Brands Home & Security, Inc. 7,606 361,057 Freeport-McMoRan, Inc. (Indonesia) 2,593 25,126 Huntsman Corp. 1,209 11,715 Martin Marietta Materials, Inc. 340 51,663 Monsanto Co. 1,237 105,566 Newmont Mining Corp. 2,796 44,932 Nucor Corp. 1,832 68,792 Packaging Corp. of America 1,986 119,478 PPG Industries, Inc. 2,418 212,034 Praxair, Inc. 939 95,647 Sealed Air Corp. 4,238 198,677 Sherwin-Williams Co. (The) 2,272 506,156 Smurfit Kappa Group PLC (Ireland) 2,678 72,062 Steel Dynamics, Inc. 690 11,854 Symrise AG (Germany) 2,824 169,635 Tronox, Ltd. Class A 874 3,819 Capital goods (2.5%) Airbus Group SE (France) 1,036 61,534 Allegion PLC (Ireland) 1,050 60,543 Bombardier, Inc. Class B (Canada) 332,716 416,362 Embraer SA ADR (Brazil) 100 2,558 Gaztransport Et Technigaz SA (France) 2,373 123,310 General Dynamics Corp. 2,845 392,468 HD Supply Holdings, Inc. (NON) 4,710 134,800 Northrop Grumman Corp. 7,041 1,168,454 Raytheon Co. 4,637 506,639 United Technologies Corp. 4,831 429,911 Communication services (3.2%) American Tower Corp. (R) 7,828 688,707 AT&T, Inc. 21,430 698,189 Charter Communications, Inc. Class A (NON) 1,156 203,283 Comcast Corp. Class A 10,045 571,360 DISH Network Corp. Class A (NON) 5,215 304,243 Equinix, Inc. (R) 504 137,794 Level 3 Communications, Inc. (NON) 13,492 589,465 Liberty Global PLC Ser. C (United Kingdom) (NON) 12,895 528,953 Time Warner Cable, Inc. 2,744 492,191 Communications equipment (0.7%) Cisco Systems, Inc. 33,155 870,319 Computers (3.0%) Apple, Inc. 25,955 2,862,837 Castlight Health, Inc. Class B (NON) 26,591 111,682 EMC Corp. 22,075 533,332 Hewlett-Packard Co. 13,119 335,978 Western Digital Corp. 1,043 82,856 Conglomerates (0.9%) Danaher Corp. 6,106 520,292 Siemens AG (Germany) 630 56,286 Tyco International PLC 19,002 635,807 Consumer cyclicals (8.0%) Advance Auto Parts, Inc. 1,533 290,549 Amazon.com, Inc. (NON) 2,590 1,325,795 Bed Bath & Beyond, Inc. (NON) 3,278 186,912 Brunswick Corp. 2,169 103,873 CaesarStone Sdot-Yam, Ltd. (Israel) 4,960 150,784 Ctrip.com International, Ltd. ADR (China) (NON) 4,065 256,827 Dollar General Corp. 3,212 232,677 Five Below, Inc. (NON) 9,109 305,880 Gap, Inc. (The) 7,027 200,270 GNC Holdings, Inc. Class A 935 37,793 Hanesbrands, Inc. 8,004 231,636 Hilton Worldwide Holdings, Inc. 12,860 295,008 Home Depot, Inc. (The) 5,719 660,487 Kimberly-Clark Corp. 3,924 427,873 Live Nation Entertainment, Inc. (NON) 16,574 398,439 Macy's, Inc. 4,135 212,208 Marriott International, Inc./MD Class A 2,965 202,213 MasterCard, Inc. Class A 4,970 447,896 Michaels Cos., Inc. (The) (NON) 3,812 88,057 NIKE, Inc. Class B 4,390 539,838 Office Depot, Inc. (NON) 3,686 23,664 PayPal Holdings, Inc. (NON) 7,127 221,222 Penn National Gaming, Inc. (NON) 6,767 113,550 Priceline Group, Inc. (The) (NON) 417 515,771 PulteGroup, Inc. 5,341 100,785 RE/MAX Holdings, Inc. Class A 7,171 258,013 Rollins, Inc. 6,688 179,707 Tiffany & Co. 2,622 202,471 Time Warner, Inc. 7,354 505,588 TiVo, Inc. (NON) 3,899 33,765 TJX Cos., Inc. (The) 6,279 448,446 Vail Resorts, Inc. 1,397 146,238 Vulcan Materials Co. 733 65,384 Wal-Mart Stores, Inc. 4,983 323,098 Walt Disney Co. (The) 4,933 504,153 Wynn Resorts, Ltd. 2,940 156,173 Consumer staples (5.5%) Avon Products, Inc. 47,043 152,890 Blue Buffalo Pet Products, Inc. (NON) 7,916 141,776 Bright Horizons Family Solutions, Inc. (NON) 2,531 162,591 Coca-Cola Enterprises, Inc. 2,015 97,425 Costco Wholesale Corp. 2,886 417,229 Coty, Inc. Class A (NON) 26,716 722,935 CVS Health Corp. 7,004 675,746 Delivery Hero Holding GmbH (acquired 6/12/15, cost $46,212) (Private) (Germany) (F) (RES) (NON) 6 41,295 Edgewell Personal Care Co. 6,795 554,472 Groupon, Inc. (NON) 7,324 23,876 GrubHub, Inc. (NON) 3,908 95,121 JM Smucker Co. (The) 2,020 230,462 Keurig Green Mountain, Inc. 2,055 107,148 Kraft Heinz Co. (The) 3,960 279,497 Mead Johnson Nutrition Co. 1,384 97,434 Molson Coors Brewing Co. Class B 2,011 166,953 Mondelez International, Inc. Class A 9,853 412,545 Philip Morris International, Inc. 7,116 564,512 Pinnacle Foods, Inc. 2,940 123,127 Procter & Gamble Co. (The) 11,414 821,123 Restaurant Brands International LP (Units) (Canada) 19 665 Restaurant Brands International, Inc. (Canada) 5,091 182,869 Sally Beauty Holdings, Inc. (NON) 11,341 269,349 TreeHouse Foods, Inc. (NON) 692 53,831 Ulta Salon, Cosmetics & Fragrance, Inc. (NON) 167 27,279 Walgreens Boots Alliance, Inc. 5,740 476,994 Yum! Brands, Inc. 3,833 306,448 Electronics (3.0%) Agilent Technologies, Inc. 8,012 275,052 Analog Devices, Inc. 2,773 156,425 Avago Technologies, Ltd. 2,741 342,652 Cavium, Inc. (NON) 3,594 220,564 Honeywell International, Inc. 5,559 526,382 Intel Corp. 4,267 128,607 L-3 Communications Holdings, Inc. 13,232 1,383,009 Micron Technology, Inc. (NON) 5,061 75,814 ON Semiconductor Corp. (NON) 6,992 65,725 QUALCOMM, Inc. 5,796 311,419 Skyworks Solutions, Inc. 911 76,715 TE Connectivity, Ltd. 4,163 249,322 Texas Instruments, Inc. 3,004 148,758 Energy (4.1%) Anadarko Petroleum Corp. 9,757 589,225 Apache Corp. 5,247 205,473 Baker Hughes, Inc. 4,434 230,745 BG Group PLC (United Kingdom) 28,911 416,889 Cabot Oil & Gas Corp. 2,821 61,667 Chevron Corp. 3 237 Concho Resources, Inc. (NON) 225 22,118 ConocoPhillips 5,424 260,135 CONSOL Energy, Inc. 1,416 13,877 Devon Energy Corp. 2,533 93,949 Diamondback Energy, Inc. (NON) 670 43,282 EOG Resources, Inc. 2,752 200,346 Exxon Mobil Corp. 14,681 1,091,532 Genel Energy PLC (United Kingdom) (NON) 35,557 149,568 Gulfport Energy Corp. (NON) 518 15,374 Halliburton Co. 3,458 122,240 Marathon Oil Corp. 13,710 211,134 MarkWest Energy Partners LP 4,749 203,780 Pioneer Natural Resources Co. 1,741 211,775 Plains All American Pipeline LP 926 28,132 Schlumberger, Ltd. 5,507 379,818 Suncor Energy, Inc. (Canada) 18,080 483,098 Total SA ADR (France) 7,295 326,159 Financials (10.2%) AllianceBernstein Holding LP (Partnership shares) 9,743 259,164 Altisource Residential Corp. (R) 2,287 31,835 American Express Co. 6,970 516,686 American International Group, Inc. 12,682 720,591 Ameriprise Financial, Inc. 2,458 268,242 Assured Guaranty, Ltd. 14,444 361,100 AvalonBay Communities, Inc. (R) 1,213 212,057 Bank of America Corp. 70,607 1,100,057 Bank of New York Mellon Corp. (The) 13,020 509,733 Berkshire Hathaway, Inc. Class B (NON) 575 74,980 Boston Properties, Inc. (R) 1,636 193,702 Carlyle Group LP (The) 9,983 167,714 CBRE Group, Inc. Class A (NON) 1,309 41,888 Charles Schwab Corp. (The) 23,034 657,851 Citigroup, Inc. 16,664 826,701 CME Group, Inc. 1,571 145,695 E*Trade Financial Corp. (NON) 3,120 82,150 Equity Lifestyle Properties, Inc. (R) 1,821 106,656 Essex Property Trust, Inc. (R) 603 134,722 Federal Realty Investment Trust (R) 779 106,295 Gaming and Leisure Properties, Inc. (R) 6,657 197,713 General Growth Properties (R) 6,117 158,858 Genworth Financial, Inc. Class A (NON) 38,870 179,579 Hartford Financial Services Group, Inc. (The) 10,587 484,673 Invesco, Ltd. 4,677 146,063 JPMorgan Chase & Co. 24,210 1,476,084 KKR & Co. LP 17,109 287,089 MetLife, Inc. 1,809 85,294 Oportun Financial Corp. (acquired 6/23/15, cost $42,371) (Private) (F) (RES) (NON) 14,867 38,134 Pebblebrook Hotel Trust (R) 1,316 46,652 Plum Creek Timber Co., Inc. (R) 1,267 50,059 Prudential PLC (United Kingdom) 18,620 393,637 Public Storage (R) 591 125,073 Regions Financial Corp. 43,807 394,701 Seritage Growth Properties (NON) (R) 467 17,396 Simon Property Group, Inc. (R) 1,186 217,892 Visa, Inc. Class A 12,408 864,341 Vornado Realty Trust (R) 874 79,027 Wells Fargo & Co. 31,178 1,600,990 Health care (8.7%) Abbott Laboratories 6,357 255,679 Aetna, Inc. 1,095 119,804 Align Technology, Inc. (NON) 998 56,646 Allergan PLC (NON) 3,718 1,010,590 AMAG Pharmaceuticals, Inc. (NON) 2,294 91,141 Amgen, Inc. 6,401 885,386 Anthem, Inc. 2,244 314,160 Becton Dickinson and Co. 1 133 Biogen, Inc. (NON) 1,840 536,930 Boston Scientific Corp. (NON) 18,634 305,784 Bristol-Myers Squibb Co. 12,579 744,677 C.R. Bard, Inc. 1,752 326,415 Cardinal Health, Inc. 3,694 283,773 Celgene Corp. (NON) 6,433 695,858 Cigna Corp. 2,441 329,584 Cooper Cos., Inc. (The) 776 115,515 DexCom, Inc. (NON) 658 56,496 Diplomat Pharmacy, Inc. (NON) 2,328 66,883 Edwards Lifesciences Corp. (NON) 1,920 272,966 Eli Lilly & Co. 5,710 477,870 Express Scripts Holding Co. (NON) 2,086 168,883 Gilead Sciences, Inc. 9,822 964,422 HCA Holdings, Inc. (NON) 2,235 172,900 HTG Molecular Diagnostics, Inc. (NON) 867 6,607 Jazz Pharmaceuticals PLC (NON) 696 92,436 Johnson & Johnson 4,231 394,964 McKesson Corp. 1,668 308,630 Medtronic PLC 2,613 174,914 Merck & Co., Inc. 7,756 383,069 Mylan NV (NON) 5,868 236,246 Perrigo Co. PLC 2,090 328,694 Pfizer, Inc. 14,546 456,890 Press Ganey Holdings, Inc. (NON) 2,248 66,518 Service Corporation International 4,324 117,180 Stryker Corp. 1,033 97,205 TESARO, Inc. (NON) 3,030 121,503 Universal Health Services, Inc. Class B 1,455 181,599 Ventas, Inc. (R) 2,816 157,865 Semiconductor (0.2%) Lam Research Corp. 4,086 266,938 Software (2.0%) Activision Blizzard, Inc. 7,381 227,999 Adobe Systems, Inc. (NON) 4,079 335,375 Autodesk, Inc. (NON) 1,502 66,298 Microsoft Corp. 35,280 1,561,493 Oracle Corp. 5,734 207,112 Tencent Holdings, Ltd. (China) 7,736 130,108 TubeMogul, Inc. (NON) 5,233 55,051 Technology services (3.2%) Alibaba Group Holding, Ltd. ADR (China) (NON) 2,688 158,511 Facebook, Inc. Class A (NON) 14,173 1,274,153 Fidelity National Information Services, Inc. 2,448 164,212 Google, Inc. Class A (NON) 14 8,937 Google, Inc. Class C (NON) 3,197 1,945,119 Salesforce.com, Inc. (NON) 5,939 412,345 Yahoo!, Inc. (NON) 7,787 225,122 Transportation (1.2%) American Airlines Group, Inc. 8,473 329,007 Genesee & Wyoming, Inc. Class A (NON) 2,265 133,816 Golar LNG, Ltd. (Norway) 1,156 32,229 Spirit Airlines, Inc. (NON) 6,125 289,713 Union Pacific Corp. 9,186 812,134 Utilities and power (1.7%) American Electric Power Co., Inc. 2,708 153,977 American Water Works Co., Inc. 2,604 143,428 Calpine Corp. (NON) 13,993 204,298 Edison International 4,564 287,851 Exelon Corp. 12,743 378,467 NextEra Energy Partners LP 2,930 63,874 NextEra Energy, Inc. 1,901 185,443 NRG Energy, Inc. 19,229 285,551 PG&E Corp. 5,839 308,299 Sempra Energy 2,118 204,853 Total common stocks (cost $80,202,105) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (13.6%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.6%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, October 1, 2045 $1,000,000 $1,047,500 3s, TBA, October 1, 2045 1,000,000 1,020,313 U.S. Government Agency Mortgage Obligations (12.0%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 499,058 555,427 3 1/2s, March 1, 2045 773,999 810,749 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 361,176 404,948 5s, August 1, 2033 135,438 149,733 4 1/2s, TBA, November 1, 2045 3,000,000 3,248,438 4 1/2s, TBA, October 1, 2045 3,000,000 3,252,188 4s, TBA, November 1, 2045 1,000,000 1,063,750 4s, TBA, October 1, 2045 1,000,000 1,066,563 3 1/2s, TBA, November 1, 2045 1,000,000 1,039,375 3 1/2s, TBA, October 1, 2045 2,000,000 2,085,938 3s, TBA, November 1, 2045 1,000,000 1,009,531 3s, TBA, October 1, 2045 1,000,000 1,013,281 Total U.S. government and agency mortgage obligations (cost $17,663,408) U.S. TREASURY OBLIGATIONS (12.6%) (a) Principal amount Value U.S. Treasury Bonds 2 3/4s, August 15, 2042 $400,000 $390,180 U.S. Treasury Notes 2s, November 30, 2020 3,240,000 3,327,834 1 3/8s, September 30, 2018 2,280,000 2,309,591 1 1/8s, December 31, 2019 950,000 944,554 1s, August 31, 2016 400,000 402,268 0 3/4s, March 31, 2018 3,440,000 3,434,927 0 3/4s, December 31, 2017 1,720,000 1,720,672 0 3/4s, October 31, 2017 3,900,000 3,906,094 Total U.S. treasury Obligations (cost $16,305,794) CORPORATE BONDS AND NOTES (15.7%) (a) Principal amount Value Basic materials (0.9%) Agrium, Inc. sr. unsec. unsub. notes 7 1/8s, 2036 (Canada) $45,000 $56,797 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 60,000 64,950 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 42,000 40,817 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 53,000 51,024 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 11,000 12,931 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 30,000 29,380 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 15,000 16,733 Eastman Chemical Co. sr. unsec. unsub. notes 3.8s, 2025 35,000 34,185 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 180,434 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 3,450 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 3.6s, 2017 (Canada) 10,000 9,294 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 2.7s, 2017 (Canada) 85,000 76,458 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4s, 2025 134,000 103,515 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 2 7/8s, 2020 35,000 28,000 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 13,442 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 30,000 30,978 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 21,000 22,107 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 9,000 9,475 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 25,000 26,645 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 25,000 25,877 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 55,444 Westvaco Corp. company guaranty sr. unsec. unsub. notes 8.2s, 2030 140,000 192,146 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 10,000 12,997 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 82,000 103,067 Capital goods (0.3%) Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 5,000 5,175 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 104,000 141,803 Northrop Grumman Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2026 30,000 39,963 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 159,564 United Technologies Corp. sr. unsec. notes 5.7s, 2040 15,000 17,799 Communication services (1.5%) American Tower Corp. sr. unsec. notes 4s, 2025 (R) 20,000 19,514 American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 (R) 95,000 97,791 AT&T, Inc. sr. unsec. notes 4 3/4s, 2046 12,000 10,996 AT&T, Inc. sr. unsec. unsub. notes 3.4s, 2025 13,000 12,408 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 30,000 29,895 CCO Safari II, LLC 144A company guaranty sr. notes 6.484s, 2045 77,000 77,681 CCO Safari II, LLC 144A company guaranty sr. notes 4.908s, 2025 38,000 37,818 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455s, 2022 25,000 34,884 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 27,000 34,374 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 10,000 10,350 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 113,418 Koninklijke KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 10,000 13,180 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 55,000 68,693 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 10,000 10,581 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 13,844 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 35,000 33,009 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 175,000 180,260 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 40,000 39,930 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 45,000 61,261 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 200,000 195,500 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 125,000 139,670 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 156,856 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 10,000 11,856 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 2,000 2,291 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522s, 2048 210,000 184,545 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 110,000 137,245 Verizon New York, Inc. company guaranty sr. unsec. notes Ser. B, 7 3/8s, 2032 11,000 12,724 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 135,000 167,566 Consumer cyclicals (1.8%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 25,000 33,689 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7 3/4s, 2024 135,000 170,364 Autonation, Inc. company guaranty sr. unsec. notes 4 1/2s, 2025 30,000 30,576 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 92,000 101,025 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s, 2044 85,000 80,507 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 127,000 164,960 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 99,000 128,121 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 80,000 76,236 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 88,000 97,539 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 34,000 48,497 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s, 2043 210,000 260,704 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 20,000 25,335 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.3s, 2025 142,000 137,373 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 25,000 25,188 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 97,209 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 95,000 125,147 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 48,000 54,306 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 22,000 23,889 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 30,000 29,247 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 12,000 11,580 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 26,000 31,630 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.7s, 2034 40,000 46,129 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 18,000 21,344 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 10,000 9,371 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7s, 2028 10,000 12,309 McGraw Hill Financial, Inc. 144A company guaranty sr. unsec. notes 4.4s, 2026 70,000 71,037 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 65,000 66,267 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 25,000 25,670 Owens Corning company guaranty sr. unsec. notes 9s, 2019 94,000 111,774 Priceline Group, Inc. (The) sr. unsec. unsub. notes 3.65s, 2025 16,000 15,903 QVC, Inc. company guaranty sr. notes 4.85s, 2024 50,000 48,446 Tiffany & Co. sr. unsec. unsub. notes 4.9s, 2044 55,000 53,154 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 58,435 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 50,000 46,238 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 20,000 19,475 Consumer staples (0.9%) Anheuser-Busch Cos., Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2018 115,000 125,158 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 35,165 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 110,000 142,720 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 152,723 189,010 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 14,325 14,942 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 150,000 186,530 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 85,000 91,152 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 32,000 32,487 Kraft Foods Group, Inc. sr. unsec. notes Ser. 144A, 6 7/8s, 2039 55,000 68,371 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 5,000 6,038 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 90,765 McDonald's Corp. sr. unsec. notes 5.7s, 2039 90,000 103,282 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 25,000 22,044 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 17,000 17,325 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 23,000 24,129 Energy (0.9%) DCP Midstream Operating LP company guaranty sr. unsec. notes 2.7s, 2019 20,000 17,902 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 33,781 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 70,000 61,792 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 27,000 23,699 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 6,000 5,309 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 55,000 61,710 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 110,000 136,610 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 26,543 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 16,897 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 60,000 37,501 Petrobras Global Finance BV company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 130,000 94,575 Petrobras Global Finance BV company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 70,000 68,775 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.85s, 2115 (Brazil) 35,000 22,050 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2041 (Brazil) 35,000 22,838 Petroleos Mexicanos 144A company guaranty sr. unsec. notes 4 1/2s, 2026 (Mexico) 60,000 55,061 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 120,000 100,886 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 128,569 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 77,111 Tosco Corp. sr. unsec. notes 8 1/8s, 2030 72,000 100,122 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 30,000 23,322 Williams Partners LP sr. unsec. notes 5.4s, 2044 43,000 34,457 Williams Partners LP sr. unsec. notes 4.3s, 2024 42,000 38,112 Financials (6.6%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 120,000 155,556 Aflac, Inc. sr. unsec. notes 6.45s, 2040 52,000 64,171 Air Lease Corp. sr. unsec. unsub. notes 3 3/4s, 2022 25,000 24,868 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 45,000 43,536 American Express Co. sr. unsec. notes 7s, 2018 16,000 17,976 American International Group, Inc. jr. sub. FRB 8.175s, 2058 114,000 150,765 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 200,000 183,554 ARC Properties Operating Partnership LP/Clark Acquisition, LLC company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 90,000 86,400 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 96,003 AXA SA 144A jr. unsec. sub. FRN 6.463s, perpetual maturity (France) 75,000 77,531 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 67,000 64,990 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 200,000 263,050 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 98,000 94,416 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 200,000 203,099 Cantor Fitzgerald LP 144A unsec. notes 6 1/2s, 2022 110,000 115,730 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 105,000 109,383 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2026 100,000 99,249 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95s, perpetual maturity 64,000 60,320 Citigroup, Inc. jr. unsec. sub.FRN 5 7/8s, perpetual maturity 23,000 22,598 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 40,000 40,600 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands 144A jr. unsec. sub. FRN 11s, perpetual maturity (Netherlands) 150,000 184,425 Credit Suisse Group AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 200,000 221,165 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 47,000 57,414 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 (R) 122,000 127,536 EPR Properties unsec. notes 5 1/4s, 2023 (R) 50,000 51,280 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 35,000 34,125 Fifth Third Bancorp jr. unsec. sub. FRB 5.1s, perpetual maturity 29,000 26,535 GE Capital Trust I unsec. sub. FRB 6 3/8s, 2067 215,000 230,588 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 110,000 148,959 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 238,000 306,197 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 215,000 239,076 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3 7/8s, 2025 (R) 60,000 58,296 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 135,000 143,695 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 (R) 30,000 29,396 HSBC Holdings PLC unsec. sub. notes 6 1/2s, 2036 (United Kingdom) 200,000 235,184 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 200,000 217,119 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 45,000 47,925 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 110,000 114,263 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 60,000 70,398 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 45,000 52,313 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 100,000 126,521 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 155,000 229,882 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 150,000 172,672 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 400,000 490,000 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 30,000 30,779 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 78,782 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4 7/8s, 2045 35,000 31,150 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 200,000 215,188 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 61,573 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 33,970 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 33,000 35,863 Progressive Corp. (The) jr. unsec. sub. FRN 6.7s, 2037 228,000 230,280 Prudential Financial, Inc. jr. unsec. sub. FRN 5 5/8s, 2043 35,000 36,225 Prudential Financial, Inc. jr. unsec. sub. FRN 5.2s, 2044 137,000 134,945 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 44,282 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 120,000 126,511 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 215,000 216,613 Royal Bank of Scotland PLC (The) unsec. sub. FRN Ser. REGS, 9 1/2s, 2022 (United Kingdom) 190,000 207,100 Santander Issuances SAU 144A company guaranty sr. unsec. unsub. notes 5.911s, 2016 (Spain) 100,000 101,003 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 65,000 68,398 Standard Chartered PLC unsec. sub. notes 5.7s, 2022 (United Kingdom) 200,000 208,306 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.337s, 2037 306,000 249,390 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 40,000 50,085 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 40,000 53,558 UBS AG/Stamford, CT jr. unsec. sub. notes 7 5/8s, 2022 360,000 414,175 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5 7/8s, perpetual maturity 65,000 66,138 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 110,000 123,046 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 (R) 135,000 137,762 ZFS Finance USA Trust V 144A FRB 6 1/2s, 2037 30,000 30,450 Government (0.5%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 500,000 690,790 Health care (0.2%) AbbVie, Inc. sr. unsec. notes 3.6s, 2025 10,000 9,863 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 4 3/4s, 2045 (Luxembourg) 10,000 9,080 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 3.45s, 2022 (Luxembourg) 5,000 4,943 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 59,701 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 30,000 29,560 HCA, Inc. company guaranty sr. notes 5s, 2024 10,000 10,025 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2035 20,000 20,218 Medtronic, Inc. company guaranty sr. unsec. sub. notes 3 1/2s, 2025 20,000 20,407 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 70,000 70,761 Omega Healthcare Investors, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2027 (R) 20,000 19,050 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 18,254 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 45,000 46,114 Technology (0.2%) Apple, Inc. sr. unsec. unsub. notes 4 3/8s, 2045 87,000 86,132 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 122,000 127,498 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 20,000 22,350 Oracle Corp. sr. unsec. unsub. notes 4 1/8s, 2045 10,000 9,436 Transportation (0.3%) Aviation Capital Group Corp. 144A sr. unsec. unsub. notes 7 1/8s, 2020 35,000 40,513 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 85,000 93,094 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 40,000 45,869 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 6,374 6,581 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 20,595 21,290 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 60,000 67,071 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 83,873 94,147 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 20,000 19,975 Utilities and power (1.6%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 62,375 Beaver Valley II Funding Corp. sr. bonds 9s, 2017 6,000 6,480 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 15,000 18,063 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 35,000 34,104 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 100,000 106,250 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 85,102 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 33,151 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 120,000 155,300 Electricite de France (EDF) 144A sr. unsec. notes 6s, 2114 (France) 100,000 106,196 Electricite de France (EDF) 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 40,000 46,130 Energy Transfer Partners LP sr. unsec. unsub. notes 7.6s, 2024 30,000 33,325 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 117,000 109,684 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 35,000 35,110 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 55,000 48,456 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 140,000 144,255 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 30,000 37,177 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 43,876 Kansas Gas and Electric Co. bonds 5.647s, 2021 27,852 28,131 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5.4s, 2044 16,000 13,213 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 40,000 38,479 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 10,000 13,273 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 55,000 67,822 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 60,000 63,065 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 55,000 68,590 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 30,000 35,537 Potomac Edison Co. (The) 144A sr. bonds 5.8s, 2016 37,000 38,399 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 99,000 84,521 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 135,000 165,648 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35s, 2067 (Canada) 180,000 151,875 WEC Energy Group jr. unsec. sub. FRN 6 1/4s, 2067 300,000 255,375 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 35,102 Total corporate bonds and notes (cost $19,506,360) MORTGAGE-BACKED SECURITIES (1.4%) (a) Principal amount Value Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.899s, 2049 $285,000 $301,172 Ser. 14-GC21, Class AS, 4.026s, 2047 93,000 98,220 COMM Mortgage Trust FRB Ser. 14-CR18, Class C, 4.897s, 2047 161,000 165,042 Ser. 14-UBS6, Class C, 4.615s, 2047 68,000 66,125 FRB Ser. 13-CR13, Class AM, 4.449s, 2023 100,000 109,394 Ser. 12-LC4, Class AM, 4.063s, 2044 56,000 60,099 Federal Home Loan Mortgage Corporation FRB Ser. T-56, Class A, IO, 0.524s, 2043 620,893 13,194 FRB Ser. T-56, Class 2, IO, zero %, 2043 543,595 — FIRSTPLUS Home Loan Owner Trust 1997-3 Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 14,822 1 GE Business Loan Trust 144A FRB Ser. 04-2, Class D, 2.957s, 2032 14,549 13,021 JPMBB Commercial Mortgage Securities Trust FRB Ser. 14-C25, Class C, 4.598s, 2047 71,000 70,380 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 13-C10, Class C, 4.295s, 2047 109,000 109,460 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 (F) 36,067 37,868 Ser. 98-C4, Class H, 5.6s, 2035 93,659 96,523 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.709s, 2045 217,000 234,143 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 230,785 57,696 Wells Fargo Commercial Mortgage Trust Ser. 12-LC5, Class AS, 3.539s, 2045 61,000 63,529 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646s, 2047 24,000 24,826 Ser. 13-C18, Class AS, 4.387s, 2046 150,000 163,307 Ser. 13-UBS1, Class AS, 4.306s, 2046 101,000 109,352 Total mortgage-backed securities (cost $1,803,701) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Oportun Financial Corp. Ser. A-1, zero % cv. pfd. (acquired 6/23/15, cost $117) (Private) (F) (RES) (NON) 41 $105 Oportun Financial Corp. Ser. B-1, zero % cv. pfd. (acquired 6/23/15, cost $2,211) (Private) (F) (RES) (NON) 702 1,990 Oportun Financial Corp. Ser. C-1, zero % cv. pfd. (acquired 6/23/15, cost $5,197) (Private) (F) (RES) (NON) 1,021 4,677 Oportun Financial Corp. Ser. D-1, zero % cv. pfd. (acquired 6/23/15, cost $7,538) (Private) (F) (RES) (NON) 1,481 6,784 Oportun Financial Corp. Ser. E-1, zero % cv. pfd. (acquired 6/23/15, cost $4,227) (Private) (F) (RES) (NON) 770 3,805 Oportun Financial Corp. Ser. F, zero % cv. pfd. (acquired 6/23/15, cost $12,764) (Private) (F) (RES) (NON) 1,662 11,488 Oportun Financial Corp. Ser. F-1, zero % cv. pfd. (acquired 6/23/15, cost $35,793) (Private) (F) (RES) (NON) 12,559 32,214 Oportun Financial Corp. Ser. G, zero % cv. pfd. (acquired 6/23/15, cost $45,261) (Private) (F) (RES) (NON) 15,881 40,735 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $72,763) (Private) (F) (RES) (NON) 25,555 65,486 Total convertible preferred stocks (cost $185,871) MUNICIPAL BONDS AND NOTES (0.1%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $42,063 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 75,328 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 45,399 Total municipal bonds and notes (cost $125,193) PURCHASED OPTIONS OUTSTANDING (0.0%) (a) Expiration Contract date/strike price amount Value Bombardier, Inc. (Call) Oct-15/$2.00 $109,014 $4,330 Total purchased options outstanding (cost $5,829) SHORT-TERM INVESTMENTS (7.5%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.13% (AFF) Shares 9,819,239 $9,819,239 U.S. Treasury Bills 0.15%, February 11, 2016 $30,000 29,997 Total short-term investments (cost $9,849,223) TOTAL INVESTMENTS Total investments (cost $145,647,484) (b) FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $6,062,579) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 12/16/15 $561,201 $566,153 $(4,952) Barclays Bank PLC Canadian Dollar Sell 10/21/15 252,953 278,483 25,530 Citibank, N.A. Euro Sell 12/16/15 505,148 511,414 6,266 Credit Suisse International British Pound Sell 12/16/15 905,553 916,538 10,985 Euro Sell 12/16/15 198,591 201,072 2,481 Deutsche Bank AG British Pound Sell 12/16/15 702,605 711,114 8,509 HSBC Bank USA, National Association British Pound Buy 12/16/15 19,660 19,898 (238) Canadian Dollar Buy 10/21/15 204,250 205,550 (1,300) Canadian Dollar Sell 10/21/15 204,250 203,226 (1,024) Euro Buy 12/16/15 283,286 285,281 (1,995) JPMorgan Chase Bank N.A. Canadian Dollar Sell 10/21/15 458,326 468,603 10,277 Euro Sell 12/16/15 46,431 47,008 577 State Street Bank and Trust Co. Canadian Dollar Sell 10/21/15 7,043 21,080 14,037 Euro Sell 12/16/15 660,774 669,008 8,234 Israeli Shekel Sell 10/21/15 250,613 260,898 10,285 UBS AG Euro Sell 12/16/15 325,130 329,215 4,085 WestPac Banking Corp. Canadian Dollar Sell 10/21/15 346,611 368,038 21,427 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/15 (proceeds receivable $7,406,641) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, October 1, 2045 $3,000,000 10/14/15 $3,252,188 Federal National Mortgage Association, 4s, October 1, 2045 1,000,000 10/14/15 1,066,563 Federal National Mortgage Association, 3 1/2s, October 1, 2045 2,000,000 10/14/15 2,085,937 Federal National Mortgage Association, 3s, October 1, 2045 1,000,000 10/14/15 1,013,281 Total VT George Putnam Balanced Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 2,964 $— 7/16/16 (3 month USD-LIBOR-BBA plus 0.30%) A basket (JPCMPTMD) of common stocks $(22,921) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $130,726,469. (b) The aggregate identified cost on a tax basis is $146,028,969, resulting in gross unrealized appreciation and depreciation of $9,699,626 and $9,716,651, respectively, or net unrealized depreciation of $17,025. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $246,713, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $8,747,063 $30,279,650 $29,207,474 $7,721 $9,819,239 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $8,457,350 to cover certain derivative contracts and delayed delivery securities . Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, tomanage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $21,576 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $3,010,893 $241,697 $— Capital goods 3,111,735 184,844 — Communication services 4,214,185 — — Conglomerates 1,156,099 56,286 — Consumer cyclicals 10,393,043 — — Consumer staples 7,164,297 — 41,295 Energy 4,794,096 566,457 — Financials 12,929,303 393,637 38,134 Health care 11,376,815 — — Technology 15,666,113 130,108 — Transportation 1,596,899 — — Utilities and power 2,216,041 — — Total common stocks Convertible preferred stocks $— $— $167,284 Corporate bonds and notes — 20,549,121 — Mortgage-backed securities — 1,735,655 57,697 Municipal bonds and notes — 162,790 — Purchased options outstanding — 4,330 — U.S. government and agency mortgage obligations — 17,767,734 — U.S. treasury obligations — 16,436,120 — Short-term investments 9,819,239 29,997 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $113,184 $— TBA sale commitments — (7,417,969) — Total return swap contracts — (22,921) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $122,693 $9,509 Equity contracts 4,330 22,921 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$34,000 Forward currency contracts (contract amount)$5,900,000 OTC total return swap contracts (notional)$310,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Total return swap contracts*# — Forward currency contracts# — 25,530 6,266 13,466 8,509 — — 10,854 32,556 4,085 21,427 122,693 Purchased options# — 4,330 — 4,330 Total Assets $— $25,530 $6,266 $13,466 $8,509 $4,330 $— $10,854 $32,556 $4,085 $21,427 $127,023 Liabilities: OTC Total return swap contracts*# — 22,921 — — — 22,921 Forward currency contracts# 4,952 — 4,557 — 9,509 Total Liabilities $4,952 $— $— $— $— $— $4,557 $22,921 $— $— $— $32,430 Total Financial and Derivative Net Assets $(4,952) $25,530 $6,266 $13,466 $8,509 $4,330 $(4,557) $(12,067) $32,556 $4,085 $21,427 $94,593 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— $— Net amount $(4,952) $25,530 $6,266 $13,466 $8,509 $4,330 $(4,557) $(12,067) $32,556 $4,085 $21,427 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 25, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 25, 2015
